DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 06/21/2021, which has been entered and made of record.  Claims 1-8 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 06/21/2021 have been fully considered but they are not persuasive.
Applicants state that “For the reasons discussed above, Applicant respectfully submits that this assertion contradicts the disclosure by Masahito and the ruling by the PTAB that Masahito fails to disclose a single intermediate image in Figs. 6(b) or 8(b). Thus, Applicant respectfully submits that the reasoning and discussion set forth on pages 4-6 with respect to that above-referenced feature of claim 1 has been reversed by the PTAB and must be withdrawn”.
The examiner disagrees. Masahto et al. teach wherein the graphic controller displays the single intermediate entire image as an only one interposed image between displaying the first entire image and the second entire image (Figs 6-8, par 0008, par 0021, par 0030, par 0040, par 0050, “Fig.6 is the figure showing change 
Applicants state that “none of Masahito, Flider and Mark disclose at least the feature of “wherein the graphic controller displays a rotation track image which is a ring-shaped line image and extended in the track direction,” as recited in claim 1, emphasis added. Because none of Masahito, Flider nor Mark, either alone or in combination, teaches the above-referenced feature, as well as other features, of Applicant’s claim 1, it is respectfully submitted that there is no prima facie case for obviousness”.

    PNG
    media_image1.png
    523
    330
    media_image1.png
    Greyscale

		The examiner disagrees. Mark teaches wherein the graphic controller displays a rotation track image which is a ring-shipped line image and extended in the track direction (Figs 8A-8B, par 0003, par 0032, “The projected image may be configured so that image objects appear positioned about a surface of a sphere, and wherein changing the projected user interface image based on the interpreted gesture comprises changing the projected user interface image so that the sphere appears to rotate about one or two axes to position different image objects in a foreground position.  In an aspect, the method may further include highlighting an image object located in a 
Applicants state that “Applicant respectfully submits that the Examiner has failed to put aside knowledge of Applicant’s disclosure in reaching the obviousness determination because Examiner has not reached his conclusion based on facts prima facie case of obviousness as to claim 1”
The examiner disagrees. Mark disclose a user interface controller to modify the user interface into a ring-shaped. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Masahto et al. as modified by Filder to include wherein the graphic controller displays a rotation track image which is a ring-shipped line image and extended in the track direction as taught by Mark to change user interface image about modes “Normal, Sport, Eco” based on the interpreted input, as taught by Masahto et al.  to combine a user interface controller to modify the user interface into a ring-shaped (as example, rotate as A, B, C, … as ring shaped 806), as taught by Mark, so that the sphere appears to rotate about one or two axes to position different image objects in a foreground position to provide enhance user interface to allow user to rapidly change the user interface elements with rich animation. So the rejection of claim 1 would be maintained based on the obvious.
Applicants state that “since claims 2-8 depend from and respectively incorporate all the features of claim 1, claims 2-8 are also not obvious over Masahito, Flider and Mark at least for the above reasons for which claim 1 is not obvious, and for the 
The examiner disagrees.  Please review the Examiner’s analysis for the previous issue raised by Applicant. 
Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	
Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP PGPubs 2015-063302 to Masahto et al. in view of U.S. PGPubs 2015/0113371 to Filder, further in view of U.S. PGPubs 2012/0017147 to Mark.

Regarding claim 1, Masahto et al. teach a display device for a vehicle, which performs information display by a liquid crystal display (abstract, Fig 1, par 0015-0016, a LCD display is used to display drive information for vehicle), the display device comprising: 

    PNG
    media_image2.png
    339
    289
    media_image2.png
    Greyscale

a processor (Fig 1, par 0015, CPU); and a graphic controller (Fig 1, par 0015, a graphic controller); wherein the processor sends a command code to the graphic controller (Fig 1, par 0015, par 0028, CPU connects to graphic controller for data display);
wherein the graphic controller (Fig 1, par 0015, a graphic controller) displays a first entire image in a certain entire display region of the liquid crystal display (Figs 2 and 7, par 0008, par 0021, par 0030, par 0050, the LCD displays display in a Normal mode (see Fig 2(a)) a second entire image that is changed from the first entire image displayed in the certain entire display region (Figs 2 and 7, par 0008, par 0021, par 0030, par 0050, the LCD displays display in a Sport mode (see Fig 2(c)) through CPU when driver try to change mode between Normal mode and Sport mode), and a single intermediate entire image indicating an intermediate stage of a change between the first entire image and the second entire image in the certain entire display region according to the command code (Figs 2 and 7, par 0008, par 0021, par 0028, par 0030, par 0050, the LCD displays display in a transition mode 

    PNG
    media_image3.png
    122
    327
    media_image3.png
    Greyscale

wherein the second entire image is a final display state in which a certain mark is displayed in a certain portion within the certain display region (Figs 2 and 7, par 0008, par 0021, par 0030, par 0050, the LCD displays display in a transition mode between Normal mode and Sport mode (see Fig 2(b) through CPU when driver try to change mode between Normal mode and Sport mode wherein Normal mode, Sport mode, Eco mode all are a driving states (marks)), wherein the intermediate entire image being extended in a track 50direction on a track of the certain mark moving to the certain portion (Figs 2 and 7, par 0008, par 0021, par 0030, par 0050, display track in display (change from 2a to 2c)), wherein the graphic controller displays the single intermediate entire image as an only one interposed image between displaying the first entire image and the second entire image (Figs 6-8, par 0008, par 0021, par 0030, par 0040, par 0050, “Fig.6 is the figure showing change of a display of the liquid crystal display 113 accompanying the processing for which the running mode displayed on the liquid crystal display 113 is switched in SPORT mode, Fig.6 (a) shows the display content in case a fixed position has the Fig.6 (c) SPORT display 37 in a display content in case Fig.6 (b) has the SPORT display 37 in the mid-position in a display content in case an initial position has the SPORT display 37” ….Explanation 1:  Masahto et al. disclose N intermediate images is used to change 
wherein the intermediate entire image includes an afterimage of the certain mark being extended in a track 50direction on a track of the certain mark moving to the certain portion.
In related endeavor, Filder teaches wherein the intermediate entire image includes an afterimage of the certain mark being extended in a track 50direction on a track of the certain mark moving to the certain portion (Figs 7-10, par 0048-0052, generating motion blur effect as an afterimage based on the first shape and position in first slide and second shape and position in second slide using a vector for position change).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Masahto et al. to include wherein the intermediate entire image includes an afterimage of the certain mark being extended in a track 50direction on a track of the certain mark moving to the certain portion as taught by Filder to include simple animations of objects as they enter a slide, exit a slide, or are moved within the slide to provide a tradeoff between complex animations  and presentation system performance oftentimes results in unrealistic or "jumpy" animations.
But Masahto et al. as modified by Filder keep silent for teaching wherein the graphic controller displays a rotation track image which is a ring-shipped line image and extended in the track direction.

    PNG
    media_image1.png
    523
    330
    media_image1.png
    Greyscale

		Mark teaches wherein the graphic controller displays a rotation track image which is a ring-shipped line image and extended in the track direction (Figs 8A-8B, par 0003, par 0032, “The projected image may be configured so that image objects appear positioned about a surface of a sphere, and wherein changing the projected user interface image based on the interpreted gesture comprises changing the projected user interface image so that the sphere appears to rotate about one or two axes to position different image objects in a foreground position.  In an aspect, the method may further include highlighting an image object located in a center of the projected user interface image, and selecting the highlighted image object in response 
		It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Masahto et al. as modified by Filder to include wherein the graphic controller displays a rotation track image which is a ring-shipped line image and extended in the track direction as taught by Mark to change user interface image based on the interpreted input so that the sphere appears to rotate 

Regarding claim 2, Masahto et al. as modified by Filder and Mark teach all the limitation of claim 1, and Filder further teaches wherein the afterimage is a gradation image in which gradation is changed in an extended direction (Figs 9-10, par 0048-0052). This would be obvious for the same reasons given in the rejection for Claim 1.

Regarding claim 3, Masahto et al. as modified by Filder and Mark teach all the limitation of claim 1, and Masahto et al. further teach the processor sends the command code to the graphic controller when instruction contents from a vehicle crew are input thereto, and  wherein the graphic controller  displays the second entire image changed from the first entire image (Figs 1-4, par 0024, par 0028, par 0031-0038, the display state mode between Normal mode, Sport mode, Eco mode is change by the driver’s input command which is processed by CPU and graphic controller).

Regarding claim 4, Masahto et al. as modified by Filder and Mark teach all the limitation of claim 1, and Masahto et al. further teach wherein the graphic controller displays a plurality of state marks corresponding to a plurality of states of the vehicle in each entire image as a plurality of the certain marks (Figs 2 and 7, par 0008, par 0021, par 0030, par 0050, disclose three state marks: Normal mode, Sport mode, Eco mode for vehicle driving state), and wherein the graphic controller displayswherein the second image control section displays the second entire 

Regarding claim 5, Masahto et al. as modified by Filder et al. and Mark teach all the limitation of claim 1, and Masahto et al. further teach wherein graphic controller displays a still image whose position is not changed in the first entire image and the second entire image (Figs 2 and 7, par 0008, par 0021, par 0030, par 0050, display Normal mode in first display and display Sport mode in second display screen), and Filder further teaches wherein graphic controller (Fig 1, processor) displays the afterimage overlapping the still images in an overlapping manner (Figs 7-10, par 0006, par 0036, par 0048-0054, generating an animation appear smooth to display a track of object movement by blending the image slides (overlapping the image slides to generate motion blurring effects during the transition). This would be obvious for the same reasons given in the rejection for Claim 1.

Regarding claim 6, Masahto et al. as modified by Filder et al. and Mark teach all the limitation of claim 1, Filder further teaches wherein the afterimage is a blur image (Figs 9-12, par 0006, par 0045-0055). This would be obvious for the same reasons given in the rejection for Claim 1.

    PNG
    media_image2.png
    339
    289
    media_image2.png
    Greyscale

Regarding claim 7, Masahto et al. as modified by Filder and Mark teach all the limitation of claim 1, and Masahto et al. further teach wherein the first entire image indicates a selection of one of a first operation mode of the vehicle and a first item of the vehicle and the second entire image indicates a selection of one of a second operation mode of the vehicle and a second item of the vehicle, the second mode is different from the first mode and the second item is different from the first item  (Fig 6(a), par 0050, select normal mode (ready switch to sport mode) from three operation modes (normal, eco, sport), Fig 6(b), par 0050, select sport mode from three operation modes (there are different mode)), and wherein the single intermediate entire image indicates a transition from one of the first operation mode and the first item to a respective one of the second operation mode and the second item (Fig 6(b), par 0008, par 0021, par 0030, par 0040, par 0050,   in between switch from normal mode to sport mode).

    PNG
    media_image4.png
    251
    360
    media_image4.png
    Greyscale

Regarding claim 8, Masahto et al. as modified by Filder et al. and Mark teach all the limitation of claim 1, Filder further teaches wherein the afterimage is a gradation image in which gradation is changed in the track direction on the track of the certain mark moving to the certain portion and an opposite direction of the track direction (Figs 7-10, par 0048-0052, generating motion blur effect as an afterimage based on the first shape and position in first slide and second shape and position in second slide along a vector (circle) for position change). This would be obvious for the same reasons given in the rejection for Claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556.  The examiner can normally be reached on 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571)272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616